Citation Nr: 0617417	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-18 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  At the hearing, the Board granted the 
veteran's motion to advance his appeal on the Board's docket. 

In September 2005, the Board subsequently determined that new 
and material evidence had been submitted to reopen a 
previously disallowed claim for service connection for a back 
disability.  The Board also remanded the issue of entitlement 
to service connection for a back disability. 


FINDING OF FACT

A chronic back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current back disability 
is not etiologically related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  Notice 
required by the VCAA and the implementing regulation was 
provided in various letters including a letter dated in 
October 2005.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The Board notes that by letter dated in May 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability for which service connection is sought.  While the 
RO has not readjudicated the claim since providing this 
notice, as explained below, the Board has determined that 
service connection is not warranted for the veteran's back 
disability.  Consequently, no disability rating or effective 
date for service connection will be assigned, so there can be 
no possibility of any prejudice to the appellant in the 
timing of the letter notifying him of the evidence pertinent 
to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  On the contrary, the veteran has 
expressly indicated that he has nothing further to submit in 
support of his claim.  The Board is also unaware of any such 
available evidence.  In sum, the Board is satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  
Therefore, the Board is satisfied that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  


Evidentiary Background

Service medical records dated in March 1946 show that the 
veteran injured his back while stooping to try on trousers 
during an authorized furlough.  A diagnosis of an acute mild 
muscular strain of the erector spine group was rendered.  He 
was hospitalized for several days.  The day following 
admission, he had no complaints, tenderness, or back spasm.  
He was discharged to full duty.  

Service medical records are otherwise negative for evidence 
of a back disability.  In addition, an April 1946 medical 
certificate indicates that the veteran was expected to have 
no partial or permanent disability as a March 1946 injury.  
The report of a May 1946 discharge examination indicates that 
the veteran was found to have no back disorder.  

A May 1965 statement from Dr. Mitchel G. Garren indicates 
that he treated the veteran in December 1963 for back pain.  
At that time, he reported a 3 month history of recurrent back 
pain.  Examination revealed evidence of lumbodorsal 
fibrositis with tenderness of the back muscles.  X-rays were 
negative.  

In a statement received in April 1995, the veteran's uncle 
reported that he had known the veteran since his discharge 
from the military and that the veteran had worked for him.  
He added that the veteran had back problems and there were 
many times that he was not able to work.  In another 
statement, the veteran's sister reported that the veteran had 
had back problems since his inservice injury.  However, being 
a young man, he lived through the pain.  

In support of his claim, the veteran obtained an August 1998 
medical opinion from Dr. David C. Silverstein.  It was noted 
that the veteran was seen in June 1998 with complaints of low 
back pain radiating into his left leg for two weeks.  The 
veteran related a history of experiencing back pain when 
trying on trousers in 1946.  The veteran reported that he was 
taken to the hospital and placed in traction for a week.  The 
veteran also gave a history of experiencing recurrent low 
back pain once or twice a year since that time.  Dr. 
Silverstein opined, since the veteran has had recurrent 
episodes of low back pain since 1946, it was reasonable to 
conclude that the 1946 episode was the "competent producing 
cause of his lower back problems which have continued."  

The veteran's claims folder was reviewed by the Chief of the 
Neurology Service at the Northport, New York, VA Medical 
Center, in November 1999.  He noted that there was 
documentation of a brief single episode of low back pain 
attributed to muscle strain in 1946.  The next evidence of 
back complaints was 17 years later when he was treated for a 
period of low back pain attributed to fibrositis of the 
lumbar sacral region.  MRI performed in 1997 revealed 
stenosis at L2-3 and L3-4.  It was opined that there was no 
reasonable means to associate the veteran's current condition 
to the event in 1946.  Furthermore, it was felt that it was 
"irresponsible to attribute a frequently occurring condition 
in aging patients, spinal stenosis, to a single event of 
muscle strain from which the veteran clearly made a rapid and 
complete recovery."  He believed that Dr. Silverstein's 
opinion was not supported by the record.  

In December 1999, the veteran underwent a VA spine 
examination.  The veteran reported being treated by private 
physicians for back problems in 1947 and 1948.  However, he 
could not remember their names.  He also referenced regular 
treatment in the 1950s and 1960s.  During the 1960s, he was 
treated with physical therapy at a New York hospital.  The 
current diagnosis was lumbar radiculopathy with moderately 
advanced degenerative joint disease of the lumbosacral spine.  
The examiner noted that if the veteran's back condition "had 
been verified since his discharge on reasonably regular 
intervals," then current back disability would more likely 
than not be related to his inservice injury.  

At his hearing before the Board in August 2005, the veteran 
reiterated his contention that his current back disability 
began with an episode of low back pain while trying on 
trousers during service.  


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that his current back disability resulted 
from an inservice back injury.  The Board concludes that his 
contentions are not adequately supported by the evidence.  

While the veteran's service medical records confirm that he 
injured his back during service, the preponderance of the 
evidence shows that he did not sustain permanent disability 
as a result of this injury.  Contemporaneous service medical 
records show that he completely recovered within days 
following the injury.  The month following his injury, a 
military physician opined that the veteran was expected to 
have no partial or permanent disability as a result of this 
injury.  The May 1946 discharge examination disclosed no 
evidence of a back disorder.  

Despite the veteran's assertions of continuous treatment for 
back problems since service and the statements provided by 
his uncle and sister attesting to his continuous complaints 
of back pain, the post service medical evidence does not 
document the presence of low back disorder until 1963, 
approximately 17 years after the alleged service trauma and 
the veteran's discharge from service.  

The Board notes that there are conflicting medical opinions 
regarding, the relationship between the veteran's current 
back disability and his active military service.  It appears 
that the opinion proffered by Dr. Silverstein linking the 
veteran's current back condition to his inservice back injury 
was based on the veteran's reported history.  The Board finds 
that this medical opinion is of limited probative value.  The 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that Dr. Silverstein reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
On the contrary, Dr. Silverstein bases his opinion in part on 
the veteran's assertion that he was hospitalized and placed 
in traction for a week.  This contention is not supported by 
the veteran's service medical records which show that his 
condition improved the day following admission and that he 
was discharged from the hospital after less than 3 days.  The 
contemporaneous records do not reflect that he was placed in 
traction for a week.  Accordingly, the Board must find the 
opinion proffered by Dr. Silverstein to be of limited 
probative value.  

On the other hand, Chief of the VA Neurology Service, opined 
that, after a review of the veteran's medical history and 
outpatient treatment records, the veteran's current back 
disability had no etiologically relationship to his inservice 
injury.  He cited the documentation of only a brief episode 
of back pain during service and no further documentation of 
back problems until 17 years following service.  He also 
stated that spinal stenosis is frequently seen in aging 
patients and it would be irresponsible to link the veteran's 
spinal stenosis to a single episode of muscle strain.  The 
Board finds that the report of this examination is highly 
probative and is of more probative than the opinion proffered 
by Dr. Silverstein.  

Based on the discussion above, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
current back disability is not etiologically related to his 
inservice back injury.  Accordingly, service connection for 
back disability is not warranted.  

In reaching this decision, the Board has considered the 
opinion of the December 1999 VA examiner who indicated that 
if the veteran's complaints of a low back problem had been 
verified at a regular interval, then it was more likely than 
not that this current back condition is related to his 
inservice injury.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  In any event, as shown above, the clinical 
evidence does not show that the veteran complained of back 
pain at regular intervals following his active military 
service.  On the contrary, there is a 17 year history 
immediately following service that is devoid of clinical 
evidence of treatment for a back disability.  Thus, this 
speculative opinion lacks probative value.  

The Board has considered the statement from the veteran's 
uncle and sister as well as the various statements from the 
veteran associating his present low back disability to 
service trauma.  While the veteran is competent to testify as 
to symptomatology he has experienced and his uncle and sister 
are competent to testify concerning visible symptoms, without 
medical expertise or training, neither is competent to offer 
a medical opinion as to the etiology of the veteran's current  
low back disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Moreover, their statements are based upon 
recollection of events occurring many years ago and are in 
conflict with the history provided for clinical purposes in 
1963 of only a 3-month history of back pain.  In the Board's 
opinion, the history provided for clinical purposes in 1963 
is more reliable.

Accordingly, service connection is not in order for the 
veteran's back disability.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a back disability is denied.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


